June 30, 2006


Mr. David W. Holman
The Holman Law Firm, P.C.
24 Greenway Plaza, Suite 1707
Houston, TX 77046

Mr. Kevin P. Parker
The Lanier Law Firm, P.C.
P.O. Box 691448
Houston, TX 77269-1448
Mr. Michael D. Hudgins
The Hudgins Law Firm
24 Greenway Plaza, Suite 1707
Houston, TX 77046

RE:   Case Number:  04-1021
      Court of Appeals Number:  01-04-00153-CV
      Trial Court Number:  2003-18626

Style:      THE CITY OF HOUSTON
      v.
      BOYER, INC.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment and remands the case to the trial  court  and
delivered the enclosed  per  curiam  opinion  and  judgment  in  the  above-
referenced cause.  (Justice Willett not sitting)


                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Margie        |
|   |Thompson          |
|   |Mr. Charles       |
|   |Bacarisse         |